UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant S Filed by a Party other than the Registrant £ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement S Definitive Additional Materials £ Soliciting Material Under Rule 14a-12 AOL Inc. (Name of Registrant as Specified In Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): S No Fee required £ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: On June 5, 2012, AOL Inc. issued the following statement. AOL COMMENTS ON GLASS LEWIS REPORT, THIRD PROXY ADVISORY SERVICES FIRM TO REJECTSTARBOARD'S FULL SLATE OF INEXPERIENCED NOMINEES Company Has The Right Team and Strategy in Place That is Already Producing Clear Results And WillContinue to Further Enhance Stockholder Value Believes Starboard’s Campaign Is Designed To Foist Its Short-Term Strategy on AOL and ItsStockholders Urges Stockholders to Support the Board’s Long-Term Turnaround Strategy and Vote FOR ALL of AOL’sDirector Nominees on the WHITE Proxy Card Today NEW YORK, NY – June 5, 2012 – AOL, Inc. (NYSE: AOL) , today issued the following statement in response to a report issued by Glass Lewis & Co. (“Glass Lewis”) regarding AOL’s 2012 Annual Meeting of Stockholders to be held on June 14, 2012. In response to the Glass Lewis report, AOL issued the following statement: “We are pleased that Glass Lewis is the third proxy advisory services firm to reject Starboard’s full slate of inexperienced director nominees. The Glass Lewis rejection of Starboard’s full slate reinforces our belief that our director nominees have the qualifications necessary to most effectively lead AOL and to further enhance stockholder value. Importantly, Glass Lewis recommends that stockholders not vote for two of Starboard’s nominees, Dennis Miller and James Warner, as neither have the diverse qualifications or significant operational, financial and public Board experience in AOL’s areas of strategic focus that our current Board possesses. We believe AOL stockholders should not risk electing nominees with no relevant public company Board experience [1]to guide a large company with a world-class collection of premium brands and which already has a fully functional and effective Board. “However, we believe that Glass Lewis’s recommendation is flawed and we are disappointed that Glass Lewis has recommended stockholders vote for Jeffrey Smith, a Starboard nominee who has no new media experience [2]. The AOL management team and Board have reached out to Mr. Smith numerous times to engage in a constructive board-level dialogue; however, Starboard has refused AOL’s numerous requests to reach a mutually agreed upon outcome that benefits ALL stockholders. Starboard’s distracting and misleading proxy campaign, led by Mr. Smith, furthers our belief that Mr. Smith’s interests are not aligned with the interests of all stockholders. If elected, we strongly believe that Mr. Smith would impede a strategy that we believe is clearly working. Starboard’s short-sightedness, in our view, is evidenced by what we perceive to be their intention to shut down Patch immediately, despite AOL’s public commitment to bring Patch to run-rate profitability by the fourth quarter of 2013. We believe that the long-term prospects for AOL and Patch far outweigh the short-sighted interests of Starboard. “Our Board, which includes eight highly qualified director nominees, has implemented a clear and consistent pattern of bold actions to deliver stockholder value. The Board has proven that it can drive value in the short-term while executing on a strategy that we believe will produce even greater long-term value. Furthermore, the Board has committed to adding two new Board members, which we believe will add fresh, relevant perspectives and further enhance stockholder value. At the same time, the Board is committed to managing all its investments with strict discipline and will only invest in it if we continue to see positive signs of consumer growth, engagement and ultimately, profitability. We strongly urge stockholders to maximize the full value of their investment by supporting the AOL Board’s vision for long-term success and by voting FOR all of AOL’s director nominees on the WHITE proxy card today.” [1] Greater than $500 million in revenue [2] “
